                 Case 1:19-cr-00749-JPO Document 22 Filed 08/19/20 Page 1 of 1




                                                       August 18, 2020

      By ECF and e-mail

      Honorable J. Paul Oetken
      United States District Judge
      Southern District of New York
      40 Foley Square
      New York, New York 10007

      Re:     United States v. Bennett Sprecher, 19 Cr. 749 (JPO)

      Dear Judge Oetken:

              I write on consent (Assistant U.S. Attorney Samuel Rothschild) to respectfully request
      that the Court adjourn the conference currently scheduled for August 19, 2020, for a period of
      around 30 days. The Government is in the process of considering Mr. Sprecher’s mitigation
      submission.

             If the Court grants the adjournment, I further request that time be excluded
      under the Speedy Trial Act between now and the next court date.


Granted. The August 19, 2020 pretrial conference       Respectfully submitted,
is hereby adjourned to September 21, 2020, at
11:00 a.m. Time is excluded through September
21, 2020, under the Speedy Trial Act, 18 USC           /s/
3161(h)(7)(A), the Court finding that the ends of      Martin S. Cohen
justice outweigh the interests of the public and the   Ass’t Federal Defender
defendant in a speedy trial.                           (212) 417-8737
  So ordered.
  August
       cc:18, 2020
               Samuel Rothschild, Esq., by ECF
